  Case: 2:19-cv-02518-ALM-CMV Doc #: 1 Filed: 06/17/19 Page: 1 of 3 PAGEID #: 1




                    IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT, OHIO
                              EASTERN DIVISION



JOHN B. BROWN
747 STALLION WAY                                  :
MARYSVILLE, OH 43040                              :
                                                  :
                                                  :
        Plaintiff,                                :
                                                  :
                v.                                :       Case No.
                                                  :
                                                  :
                                                  :
PRICEWATERHOUSE COOPERS LLP                       :
c/o OFFICE OF THE GENERAL COUNCIL                 ;
300 MADISON AVENUE                                 :
NEW YORK, N.Y. 10017-6402                         :
                                                 :
In the capacity of Employer & Plan Administrator :
                                                 :
                                                 :
                                                 :
                                                 :
        Defendants.                               :
                                                  :
                                                  :
                                     COMPLAINT

       1.        Plaintiff John B. Brown resides in Marysville, OH.   Plaintiff was formerly

employed at PricewaterhouseCoopers LLC (PWC) as a Director of Customer Strategy. He is a

plan “participant” in the PWC Long Term Disability Benefits Plan.

       2.        The Defendants are PWC in its capacity as both the Employer and Plan

Administrator.
  Case: 2:19-cv-02518-ALM-CMV Doc #: 1 Filed: 06/17/19 Page: 2 of 3 PAGEID #: 2



        3.       Plaintiff is bringing a claim under the Employee Income Retirement Benefits Act

(ERISA), 29 U.S.C. §§1001 et seq., for improper denial of long-term disability benefits. Thus, this

court has federal question jurisdiction.

        4.       Venue is appropriate because Plaintiff was employed in the Columbus office of

WC and is a resident of Union County.

        5.       In October 2016, Plaintiff began receiving long term disability benefits pursuant to

the terms of the Plan. On February 19, 2018, Defendants wrongfully and in bad faith stopped

paying him benefits.

        6.    Plaintiff appealed the wrongful and in bad faith cessation of his benefits on August 8,

2018.

        7. On September 25, 2018, Defendants wrongfully denied Plaintiff’s appeal. The denial

was arbitrary and capricious and in bad faith.

        8. In the appeal decision, the Plan Administrator determined that Brown no longer qualified

for LTD because he had since assumed employment as a teacher. The Plan encourages participants

to find employment in other professions and still be entitled to benefits but when he or she does

just that, the Plan Administrator cuts off his benefits.

        9. The decision is wrongfully based on the assumption that Brown is not entitled to benefits

because he could just as well continue performing in his previous position as he does as a teacher.

                                COUNT I - ERISA

        10.      Plaintiff realleges the facts contained in paragraphs 1 through 9 of his Complaint.

        11.      Defendants failed to comply with the Plan’s contractual requirements and

wrongfully denied Plaintiff long term disability benefits.

        12.      By so doing, Defendants caused Plaintiff damages and violated ERISA.



                                                  2
  Case: 2:19-cv-02518-ALM-CMV Doc #: 1 Filed: 06/17/19 Page: 3 of 3 PAGEID #: 3




WHEREFORE, Plaintiff demands judgment against Defendants in the form of:

      (a)          Back benefits due;

      (b)          Payment of disability benefits in accordance with the terms of the Plan;

      (c)          Prejudgment and post judgment interest;

      (d)          Attorney fees and costs; and

      (e)          Such other and further equitable or other relief as may be just and

                 appropriate.



                                          Respectfully submitted,




                                          \\Emily J. Lewis \\ (0037300)
                                          Law Offices of Emily Lewis, LLC
                                          5650 Blazer Parkway
                                          Dublin, Ohio 43017
                                          (614) 734-6270
                                          (614) 734-7270 Facsimile
                                          ejl@elewislaw.com
                                          Attorney for Plaintiff John B. Brown




                                             3
